Case: 2:20-cv-04119-ALM-EPD Doc #: 39 Filed: 10/07/20 Page: 1 of 2 PAGEID #: 1382                   (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov
                                                 Filed: October 07, 2020

Ms. Amy L. Hiers
Prosecuting Attorney's Office
for the County of Franklin
373 S. High Street
13th Floor
614-5253910
Columbus, OH 43215

Mr. Nick A. Soulas Jr.
Prosecuting Attorney's Office
for the County of Franklin
373 S. High Street
13th Floor
Columbus, OH 43215

Mr. Zachary Michael Swisher
Sybert, Rhoad, Lackey & Swisher
153 S. Liberty Street
Powell, OH 43065

                     Re: Case No. 20-3983, John Doe v. Franklin Cnty Children Serv, et al
                         Originating Case No. : 2:20-cv-04119

Dear Sir or Madam,

   The Court issued the enclosed (Order/Opinion) today in this case.

                                                 Sincerely yours,

                                                 s/Connie A. Weiskittel
                                                 Mediation Administrator

cc: Mr. Richard W. Nagel

Enclosure

No mandate to issue
Case: 2:20-cv-04119-ALM-EPD Doc #: 39 Filed: 10/07/20 Page: 2 of 2 PAGEID #: 1383            (2 of 2)




                                         Case No. 20-3983

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



JOHN DOE

              Plaintiff - Appellee

v.

FRANKLIN COUNTY CHILDREN SERVICES; CHARLES SPINNING, Director; ATHA
SANDERS

              Defendants - Appellants

and

JOHN/JANE DOE

              Defendant



     In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

Motion for Voluntary Dismissal filed by the Appellant,

     It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

of Appellate Procedure.

                                                  ENTERED PURSUANT TO RULE 33,
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: October 07, 2020
                                                  ___________________________________
